Filed 3/15/21 P. v. Renteria CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D076555

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCD277450)

 JEFFREY RENTERIA,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Carolyn M. Caietti, Runston G. Maino, Judges. Affirmed.
          Janice R. Mazur, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Julie L. Garland, Assistant Attorney
General, Steve Oetting and Kristen Ramirez, Deputy Attorneys General, for
Plaintiff and Respondent.


          After the trial court denied two motions to suppress the evidence that
was discovered by law enforcement during a vehicle search, a jury found
Jeffrey Renteria guilty of four counts of possession of a firearm by a felon
(Pen. Code, § 29800, subd. (a)(1))1 and four counts of prohibited possession of
ammunition (§ 30305, subd. (a)(1)). The trial court found that Renteria
incurred a prior strike (§§ 667, subds. (b)-(i), 1170.12, 668) and sentenced
Renteria to a six-year prison term.
      Renteria contends that the trial court erred in denying his motions to
suppress evidence. Specifically, Renteria argues that the inventory search
conducted by police officers prior to impounding his vehicle for having an
expired registration was not reasonable under the Fourth Amendment. We
conclude that Renteria’s contention lacks merit, and we accordingly affirm
the judgment.
                                       I.
                FACTUAL AND PROCEDURAL BACKGROUND
      Based on firearms and ammunition found in his vehicle, an information
filed on July 13, 2018, charged Renteria with four counts of possession of a
firearm by a felon (§ 29800, subd. (a)(1)) and four counts of prohibited
possession of ammunition (§ 30305, subd. (a)(1)). Prior to trial, Renteria
twice sought to suppress the evidence found in his vehicle. One motion was
filed by defense counsel. The second motion was filed by Renteria after the
trial court granted his motion to dismiss counsel and represent himself.
A.    The First Motion to Suppress
      On September 14, 2018, defense counsel filed a motion to suppress
evidence pursuant to section 1538.5. The items sought to be suppressed
included “evidence, tangible or intangible, seized pursuant to the illegal
detention, search or arrest, including the guns, ammunition, bulletproof vest,
and notes found in [Renteria’s vehicle].”


1    Unless otherwise indicated, all further statutory references are to the
Penal Code.
                                       2
      The trial court held a suppression hearing on October 12, 2018, at
which it heard testimony from the two police officers involved in the search of
Renteria’s vehicle and viewed videos from the police officers’ body worn
cameras, which depict the relevant events.
      1.    The Evidence Presented at the Suppression Hearing
      As San Diego Police Officer Sarah Calvert testified, on the morning of
June 27, 2018, she responded to a radio call of a citizen complaint about a
Toyota Tacoma, with a camper shell, that had been parked overnight in a
residential neighborhood. After speaking with the reporting party, Officer
Calvert pounded on the Toyota and announced her presence, but there was
no response or movement inside the vehicle. Officer Jared Yeatman arrived
to assist Officer Calvert. He also rapped against the Toyota to try to rouse
anyone that might be inside, but again, there was no response.
      Officer Calvert then ran a check on the license plate and vehicle
identification number attached to the Toyota. In doing so, she discovered two
things. First, when she ran the Texas license plates on the Toyota, she found
out the license plates were issued to a Ford, not a Toyota. Accordingly, the
Toyota was “cold plated,” meaning that someone had put false license plates
on it. Second, when Officer Calvert ran the vehicle identification number for
the Toyota, she discovered that the Toyota had been registered in California,
but the registration had expired in April 2017, more than a year earlier.
      As Officer Calvert testified, it is the policy of the San Diego Police
Department to impound any vehicle with a registration that has been expired
for more than six months. Accordingly, Officer Calvert called for a tow truck
immediately upon discovering the expired registration. A tow truck arrived
approximately 30 minutes later.




                                        3
      As Officer Calvert explained, it is the policy of the San Diego Police
Department that before a vehicle is impounded, the officers must conduct an
inventory search for the purpose of documenting the contents of the vehicle.
      When the tow truck driver arrived, he hooked up the Toyota to the tow
truck and then raised it up. Because the officers had not yet been able to
open the doors to the Toyota to conduct an inventory search, Officer Calvert
asked the tow truck driver to lower the Toyota and use a tool to open the
driver’s side door of the Toyota. The tow truck driver did so.
      Immediately after the tow truck driver managed to open a door to the
Toyota, Renteria emerged from the back of the Toyota’s camper shell. Until
seeing Renteria, the officers had no indication that the Toyota was occupied.
      The officers informed Renteria that it was illegal to sleep overnight in
his vehicle on a public street, and they asked him why the Toyota displayed
false Texas license plates. When asked to identify himself, Renteria gave the
officers his driver’s license. Upon receiving the driver’s license, Officer
Calvert asked Renteria if he had been arrested before, and Renteria said he
did not want to answer any questions “that don’t pertain to what’s going on
here.” When the officers continued to ask about the Texas license plates and
the expired California registration, Renteria claimed he “made a deal with
the DMV.” Renteria also told the officers, “I feel like these questions aren’t
necessary. I told you what’s going on.”
      The officers decided to handcuff Renteria and detain him. Officer
Calvert testified she handcuffed Renteria for officer safety while the officers
conducted the inventory search because Renteria was being argumentative.
When Renteria asked why he was being detained, the officers told him it is a




                                        4
misdemeanor to place false plates on a vehicle.2
      Officer Calvert then made a phone call to a sergeant. While speaking
to the sergeant, Officer Calvert misspoke and said the officers were going to
conduct a “search incident to arrest,” but then corrected herself, and said
they were going to conduct an inventory search. “We’re going to do a search
incident to arrest on the vehicle, and then impound it obviously for expired
reg[istration], and then we will see if there’s any other violations to put him
in. Inventory search. Okay. Alright. Sorry, that was my words wrong, but
yes, inventory search because they’re towing it . . . .” Officer Calvert then
told Officer Yeatman, “You can just put [Renteria] in the back of my car and
then we will do the search of the vehicle and then I’m gonna run him. . . .
Um, so do you mind just kind of peeking into the vehicle, uh, inventory
search? See if there is anything in the . . . back or whatever, even if [the tow
truck driver] has to pull forward because that opens up?”
      While Officer Calvert ran a records check on Renteria, Officer Yeatman
searched the passenger compartment of the Toyota. In the rear seat area,
Officer Yeatman located a gun case. When he opened the case, Officer
Yeatman found two fully loaded firearms. In addition, Officer Yeatman
found a bulletproof vest and ammunition with a .357 caliber that did not
match the two firearms he had located.




2     It is a misdemeanor offense to display a license plate not issued for the
vehicle on which it is displayed with the intent to avoid compliance with
vehicle registration requirements. (Veh. Code, §§ 4462.5, 4462, subd. (b).)
Under Vehicle Code section 4463, subdivision (a)(1), a person commits an
offense that may be prosecuted as either a felony or a misdemeanor when he
or she “with fraudulent intent displays or causes or permits to be displayed or
have in his or her possession a blank, incomplete, canceled, suspended,
revoked, altered, forged, counterfeit, or false . . . license plate . . . .”
                                        5
      After Officer Yeatman discovered the firearms and ammunition, he
asked Officer Calvert to come over and look into the Toyota, where he showed
her some strange plate-like objects and wiring that he could not identify. The
body worn camera videos show that the passenger compartment of the Toyota
contained numerous items. Officer Calvert asked Officer Yeatman what else
he had found in the Toyota, and he told her he had only gotten to “this first
part” of the vehicle. Officer Calvert then told the tow truck driver, “I am
gonna cancel the tow and then we’ll get a tow out here later because we’ve got
a lot of stuff to do with the car now.”
      While Officer Yeatman continued to search the Toyota, Officer Calvert
inspected the firearms and ammunition that Officer Yeatman had found.
Based on the presence of the .357 caliber ammunition, Officer Calvert stated
that she believed that there was another firearm in the Toyota.
      In conducting a records check, Officer Calvert discovered that Renteria
had been convicted of a felony. Also, in checking the serial numbers on the
two firearms located in the Toyota, Officer Calvert learned that the firearms
were not registered to Renteria. Upon discovering that Renteria had been
convicted of a felony, Officer Calvert understood that Renteria had committed
the crime of being a felon in possession of a firearm, and she informed Officer
Yeatman, “So he’s good for the felony arrest.”
      Officer Yeatman completed his search of the Toyota, including
searching inside the camper shell, where he located two more fully loaded
firearms that were not registered to Renteria. Those firearms were inside of
a bag. Officer Calvert eventually called again for a tow truck to impound the
Toyota.




                                          6
      2.    The Parties’ Arguments and the Trial Court’s Ruling
      As relevant here, the motion to suppress filed by defense counsel
argued that although inventory searches prior to impounding a vehicle are
generally permissible without a warrant, the search conducted by the officers
was not a valid inventory search because “the officers[’] intent was to search
for incriminating evidence, not just take an inventory,” which made the
search an “invasive and illegitimate” warrantless search under the Fourth
Amendment. In addition, the motion argued that even assuming the officers
were conducting a valid inventory search, the search exceeded its permissible
scope when the officers opened closed containers. The motion argued, “Even
if the officers could do an in-depth inventory search, here they exceeded the
extent of their search when they looked well beyond what they needed to in
order to ensure that Mr. Renteria’s belongings were accounted for.”
      The People’s opposition argued that the officers’ search of the Toyota
was initially for the purpose of conducting an inventory search prior to
impounding it, but after the officers discovered that Renteria was a felon
with firearms and ammunition in his vehicle, “the lawful inventory search of
a impounded vehicle immediately expanded to a full blown warrantless
vehicle search . . . for additional weapons.”
      The trial court denied the motion to suppress. As the trial court
explained, the officers were already undertaking to impound the vehicle and
conduct an inventory search before they became aware that Renteria was
inside the Toyota. Further, as the court explained, when the officers learned
that Renteria was a convicted felon with firearms and ammunition in his
vehicle, including ammunition that “didn’t match with the weapons that they
did find,” they developed probable cause to search the rest of the vehicle.




                                        7
B.    The Second Motion to Suppress
      On February 22, 2019, while representing himself, Renteria filed
another motion to suppress, in which he sought to suppress all of the
evidence obtained during the officers’ search of the Toyota. Renteria argued
that the law against sleeping in a vehicle was recently determined to be
unconstitutional by a federal judge, and therefore the officers “had no
constitutional grounds for responding to the radio call in question,” and
accordingly no permissible ground for searching the vehicle. At the
subsequent hearing, Renteria also argued that “the officers conducted a[n]
inventory search as a ruse to conduct a criminal investigation.”
      Officer Calvert and Officer Yeatman testified at the suppression

hearing in a manner consistent with their testimony at the first hearing.3
The trial court also considered transcripts of both officers’ body worn camera

videos, along with a transcript from Renteria’s preliminary hearing.4
      The trial court denied Renteria’s suppression motion, explaining that
the officers had a valid basis to impound the Toyota and conduct an inventory
search because of the false license plates and expired registration.
C.    The Trial and Sentencing
      Renteria represented himself at trial. The jury convicted Renteria on
all counts, and the trial court found that Renteria incurred a prior strike




3     The trial court stated that it had read the transcript from the first
suppression hearing. However, Renteria objected to that evidence being
considered in connection with the second suppression hearing, and the trial
court accordingly indicated that it would not consider it.

4     Officer Calvert testified at the preliminary hearing, consistent with her
testimony at the first suppression hearing.
                                       8
(§§ 667, subds. (b)-(i), 1170.12, 668). After denying Renteria’s motion for a
new trial and declining to strike Renteria’s prior strike, the trial court
sentenced Renteria to a six-year prison term.
                                        II.
                                  DISCUSSION
      Renteria’s sole contention on appeal is that the trial court improperly
denied his motions to suppress.
A.    Applicable Legal Standards
      The Fourth Amendment protects individuals against unreasonable
searches and seizures by law enforcement and other government officials.
(U.S. Const., 4th Amend.) “A defendant may move to suppress evidence on
the ground that ‘[t]he search or seizure without a warrant was unreasonable.’
(§ 1538.5, subd. (a)(1)(A).) A warrantless search is presumed to be
unreasonable, and the prosecution bears the burden of demonstrating a legal
justification for the search. . . . ‘The standard of appellate review of a trial
court’s ruling on a motion to suppress is well established. We defer to the
trial court’s factual findings, express or implied, where supported by
substantial evidence. In determining whether, on the facts so found, the
search or seizure was reasonable under the Fourth Amendment, we exercise
our independent judgment.’ ” (People v. Redd (2010) 48 Cal.4th 691, 719.)
      “Inventory searches are a well-defined exception to the Fourth
Amendment’s warrant requirement. (Colorado v. Bertine (1987) 479 U.S.
367, 371.) When a vehicle is impounded or otherwise in lawful police custody,
an officer may conduct a warrantless search aimed at securing or
protecting the vehicle and its contents. ([South Dakota v. Opperman (1976)
428 U.S. 364, 373 (Opperman)].) ‘The policies behind the warrant
requirement are not implicated in an inventory search [citation], nor is the


                                         9
related concept of probable cause.’ (Colorado v. Bertine, at p. 371).” (People
v. Lee (2019) 40 Cal.App.5th 853, 867 (Lee).)
      “To determine whether a warrantless search is properly characterized
as an inventory search, ‘we focus on the purpose of the impound rather than
the purpose of the inventory.’ [Citation.] ‘The decision to impound the
vehicle must be justified by a community caretaking function “other than
suspicion of evidence of criminal activity” [citation] because inventory
searches are “conducted in the absence of probable cause” [citation].’ For
example, impounding serves a community caretaking function when a vehicle
is parked illegally, blocks traffic or passage, or stands at risk of theft or
vandalism.” (Lee, supra, 40 Cal.App.5th at p. 867.) In addition, as it is
unlawful to operate a vehicle with an expired registration (Veh. Code § 4000,
subd. (a)(1)), Vehicle Code section 22651, subdivision (o)(1)(A), authorizes
police officers to impound a car found on a public street, public land, or
offstreet parking facility when the vehicle registration is more than six
months out of date. A vehicle may also be impounded if it displays a “license
plate . . . that was not issued for that vehicle.” (Id., subd. (o)(1)(B).)
      The existence of statutory authority for a law enforcement officer to
impound a vehicle does not conclusively resolve the question of whether, in a
specific instance, a vehicle was impounded for the improper purpose of
facilitating an investigatory search that would not otherwise be
constitutionally permitted. (People v. Torres (2010) 188 Cal.App.4th 775, 790
(Torres) [“ ‘statutory authorization [to impound a vehicle] does not, in and of
itself, determine the constitutional reasonableness’ of an inventory
search”]; Lee, supra, 40 Cal.App.5th at p. 869 [the officer’s “statutory
authority to impound [defendant’s] car after apprehending him for driving on
a suspended license . . . does not automatically render any impound and


                                         10
subsequent inventory search constitutionally proper”].) “[I]nventory search
cases apply ‘the principle that an inventory search must not be a ruse for a
general rummaging in order to discover incriminating evidence.’ ” (Torres, at
p. 788.)
      Because of the focus on whether an impound of a vehicle was a ruse to
search for evidence of criminal activity, “inventory searches are exceptions to
. . . the usual rule that the police officers’ ‘[s]ubjective intentions play no role
in ordinary, probable-cause Fourth Amendment analysis.’ . . . Instead, courts
will explore police officers’ subjective motivations for impounding vehicles in
inventory search cases, even when some objectively reasonable basis exists
for the impounding.” (Torres, supra, 188 Cal.App.4th at pp. 787-788.) Under
this approach, “the inventory search exception evaluates both the objective
reasonableness of the impound decision and the subjective intent of the
impounding officer to determine whether the decision to impound was
‘motivated by an improper investigatory purpose.’ [Citation.] Such purpose
renders a decision to impound and the subsequent inventory search unlawful
under the Fourth Amendment.” (Lee, supra, 40 Cal.App.5th at p. 867, italics
added.)
      In determining whether an inventory search meets the constitutional
requirement of reasonableness, a court may also focus on whether the search
itself (rather than the decision to impound) was guided by standardized
criteria. “Because of the risk that an inventory search will be ‘a ruse for a
general rummaging,’ . . . a valid inventory search must adhere to a
preexisting policy or practice.” (People v. Williams (1999) 20 Cal.4th 119, 138
(Williams).) Thus, for instance, “standardized criteria . . . or established
routine, . . . must regulate the opening of containers found during inventory
searches,” and the “individual police officer must not be allowed so much


                                         11
latitude that inventory searches are turned into ‘a purposeful and general
means of discovering evidence of crime.’ ” (Florida v. Wells (1990) 495 U.S. 1,
4 (Wells).) When a police department has “no policy whatever with respect to
the opening of closed containers encountered during an inventory search,” the
search is “not sufficiently regulated to satisfy the Fourth Amendment.”
(Id. at pp. 4-5.)
B.    Substantial Evidence Supports the Implied Finding That the Officers’
      Decision to Impound Renteria’s Vehicle Was Not a Ruse to Conduct a
      Search for an Improper Investigatory Purpose
      Renteria contends that the decision to impound and search the Toyota
was unreasonable under the Fourth Amendment because it was a ruse for an
improper investigatory search. Renteria’s argument has two parts, which we
will discuss in turn.
      First, Renteria contends that the circumstances under which his
vehicle was impounded suggests that the impound was a pretext for an
investigatory search because there was no “community caretaking function”
associated with the decision to impound the Toyota. Renteria relies on the
principle that “[t]he absence of a proper community caretaking function
suggests an impound is a pretext to investigate without probable cause, a
purpose which is inconsistent with an inventory search.” (Lee, supra, 40
Cal.App.5th at p. 867.) Based on case law stating that “impounding serves a
community caretaking function when a vehicle is parked illegally, blocks
traffic or passage, or stands at risk of theft or vandalism” (ibid.), Renteria
contends that the impound of the Toyota “was not proper because it served no
valid community caretaking function.” As Renteria argues, “The officers
conceded that the Toyota was legally parked in a residential neighborhood
and was not blocking any traffic or any driveway. It created no hazard to
other drivers. The vehicle was locked and there was no evidence to suggest

                                       12
that it would be a target for vandalism or theft. In addition, the vehicle had
only been parked in that location since the night before, so when the police
arrived at 9:00 a.m. the next morning, it was not subject to impound as an
abandoned vehicle. . . . Accordingly, . . . there was no community caretaking
function which justified the impounding of the vehicle or the subsequent
‘inventory’ search.”
      Renteria’s argument fails because it depends on an improperly narrow
definition of “community caretaking functions.” As we will explain, case law
establishes that the term encompasses law enforcement action in response to
an expired vehicle registration, as was the case here with the registration for
Renteria’s Toyota.
      The term “community caretaking function” was defined by the Supreme
Court in Cady v. Dombrowski (1973) 413 U.S. 433, 441, in a context which
makes clear that it encompasses law enforcement action to address
noncompliance with vehicle registration requirements. “All States require
vehicles to be registered and operators to be licensed. States and localities
have enacted extensive and detailed codes regulating the condition and
manner in which motor vehicles may be operated on public streets and
highways. [¶] Because of the extensive regulation of motor vehicles and
traffic, and also because of the frequency with which a vehicle can become
disabled or involved in an accident on public highways, the extent of police-
citizen contact involving automobiles will be substantially greater than
police-citizen contact in a home or office. Some such contacts will occur
because the officer may believe the operator has violated a criminal statute,
but many more will not be of that nature. Local police officers, unlike federal
officers, frequently investigate vehicle accidents in which there is no claim of
criminal liability and engage in what, for want of a better term, may be


                                       13
described as community caretaking functions, totally divorced from the
detection, investigation, or acquisition of evidence relating to the violation of
a criminal statute.” (Ibid., italics added; see also Opperman, supra, 428 U.S.
at p. 368 [citing Cady v. Dombrowski as providing the definition for
“community caretaking functions”].) Further, consistent with the Supreme
Court’s definition of “community caretaking functions,” California case law
has recognized that impounding a vehicle for an expired registration falls
within the category of law enforcement actions that will support a valid
inventory search. (People v. Suff (2014) 58 Cal.4th 1013, 1056 [“[u]pon
determining that the registration of defendant’s van had expired more than a
year earlier, the officer was authorized to impound the van” and then conduct
an inventory search]; People v. Green (1996) 46 Cal.App.4th 367, 373 [officers
conducted a valid inventory search of a vehicle that “could not be driven with
an expired registration.”]; Halajian v. D & B Towing (2012) 209 Cal.App.4th
1, 16 [the community caretaking exception was furthered by the
impoundment of an unregistered vehicle because it prevented the vehicle
from being operated on public highways and streets while it remained
unregistered].)
      Second, Renteria argues that even if the Toyota was impounded based
on a community caretaking function due to its expired registration, that
reason was merely a pretext. According to Renteria, the evidence shows that
when the officers decided to impound the Toyota, they acted with the
subjective intention of conducting an investigatory search to discover
evidence of a crime. Renteria supports his argument with case law
establishing, even when a vehicle impound is authorized by statute, a court
assessing the reasonableness of an inventory search must examine “the
subjective intent of the impounding officer[s] to determine whether the


                                       14
decision to impound was ‘motivated by an improper investigatory purpose.’ ”
(Lee, supra, 40 Cal.App.5th at p. 867.)
      In arguing that the officers acted with the subjective intention of
conducting an investigatory search, Renteria points to certain statements
made by Officer Calvert that were recorded by her body worn camera.
Specifically, Renteria points to the fact that (1) upon obtaining Renteria’s
driver’s license, Officer Calvert asked Renteria if he had ever been arrested
before; (2) while Officer Yeatman was conducting the inventory search and
Officer Calvert was in the process of conducting a records check, Officer
Calvert asked Renteria if he was on probation or discharged from probation;
(3) while speaking on the phone with the sergeant, Officer Calvert misspoke
and stated the officers would be conducting “a search incident to arrest on the
vehicle” before correcting herself to say “inventory search”; (4) during the
same conversation with the sergeant, Officer Calvert said that after
conducting the search “we will see if there’s any other violations to put him
in,” referring to Renteria; (5) while instructing Officer Yeatman to conduct an
“inventory search,” Officer Calvert told him to “[s]ee if there is anything in
the . . . back or whatever”; and (6) Officer Calvert told the tow truck driver to
leave because “we’ve got a lot of stuff to do with the car now,” before learning
that Renteria was a convicted felon.
      In evaluating Renteria’s argument, we are guided by the applicable
standard of review. In denying Renteria’s two suppression motions, the trial
court necessarily made implied findings that the officers did not decide to
impound the vehicle for a pretextual purpose, with the subjective intention to
conduct an investigatory search. We review those implied findings to
determine if they are supported by substantial evidence. In conducting a
substantial evidence review of a trial court’s ruling denying a suppression


                                       15
motion, “[w]e must accept factual inferences in favor of the trial court’s
ruling” and “[i]f there is conflicting testimony, we must accept the trial
court’s resolution of disputed facts and inferences, its evaluations of
credibility, and the version of events most favorable to the People, to the
extent the record supports them.” (People v. Zamudio (2008) 43 Cal.4th 327,
342.)
        Here, substantial evidence supports a finding that the officers
impounded the Toyota because of its expired registration, not because they
intended to find evidence of Renteria’s criminal activity. Officer Calvert
testified that she decided to impound the Toyota because of San Diego Police
Department policy requiring the impounding of any vehicle with a
registration expired for over six months. Further, because the officers did not
even know that Renteria was present when they decided to impound the
vehicle, the sequence of events shown on the body worn camera videos
support an inference that the decision to impound the vehicle had nothing to
do with trying to find evidence that Renteria had committed a crime. As the
body worn camera videos show, the tow truck driver was already on the
scene, had hooked up the Toyota to the tow truck, and had opened the
Toyota’s doors so the officers could conduct an inventory search before
Renteria unexpectedly emerged from the back of the camper shell. That
sequence of events strongly suggests that the officers decided to impound the
Toyota because of its expired registration, not because they were looking for
evidence to implicate Renteria in criminal activity.
        Even were we to conclude that the statements captured by Officer’s
Calvert’s body worn camera could have supported a finding that the officers
impounded the Toyota as a pretext for conducting an investigatory search,
that is not the inquiry in our review for substantial evidence. Because


                                        16
substantial evidence supports a finding that the officers impounded the
vehicle because of its expired registration, not because they were trying to
find evidence that Renteria had committed a crime, we reject Renteria’s

contention that the inventory search was an invalid investigatory search.5
      C.    By Not Raising the Issue Below Renteria Has Forfeited His
            Contention That the Inventory Search Violated the Fourth
            Amendment Because There Was No Evidence the Officers
            Followed Standardized Criteria in Opening Containers During
            the Search
      Next, Renteria argues that even if we conclude that the officers did not
impound the Toyota for a pretextual reason, the officers’ search of the Toyota
was nevertheless unreasonable under the Fourth Amendment because there


5      We note that Renteria does not specifically challenge the People’s
position below or the trial court’s ruling in the first suppression motion that
once the officers learned Renteria was a convicted felon with firearms and
ammunition in his vehicle, the subsequent search of the Toyota and camper
shell was justified as a search incident to Renteria’s arrest for the firearm
offenses, or under the “automobile exception” based on probable cause that a
firearm corresponding to the .357 caliber ammunition would be found. (See
Arizona v. Gant (2009) 556 U.S. 332, 343 [permitting search of a vehicle
incident to arrest “when it is ‘reasonable to believe evidence relevant to the
crime of arrest might be found in the vehicle’ ”]; Robey v. Superior Court
(2013) 56 Cal.4th 1218, 1230 [under the automobile exception, “[i]f probable
cause justifies the search of a lawfully stopped vehicle, it justifies the search
of every part of the vehicle and its contents that may conceal the object of the
search.”].) Although Renteria’s opening appellate brief contains a section
arguing that “[t]he automobile exception does not apply because there was no
probable cause to search the vehicle” (emphasis omitted), that argument is
directed at whether probable cause existed at the beginning of the interaction
between Renteria and the officers, not whether probable cause developed
after the officers discovered that Renteria was a convicted felon and found
firearms and ammunition in the Toyota during the inventory search. As we
understand Renteria’s position, his argument for reversal depends solely on
establishing that the inventory search that led to the subsequent search
incident to arrest or based on probable cause was unreasonable under the
Fourth Amendment.
                                       17
was no evidence the officers followed standardized criteria in opening
containers during the search.
      As we have explained, “standardized criteria . . . or established routine,
. . . must regulate the opening of containers found during inventory searches,”
and the “individual police officer must not be allowed so much latitude that
inventory searches are turned into ‘a purposeful and general means of
discovering evidence of crime.’ ” (Wells, supra, 495 U.S. at p. 4.) Thus,
although the Supreme Court has stated that a police department may set a
policy allowing police officers to open containers during an inventory search

(ibid.),6 when a police department has “no policy whatever with respect to the
opening of closed containers encountered during an inventory search,” the
search is “not sufficiently regulated to satisfy the Fourth Amendment.”
(Wells, at pp. 4-5, italics added.) Relying on this principle, Renteria argues
that “no evidence was presented as to any policy on the opening of closed
containers, nor was there any evidence that the police were following some
‘standardized criteria’ or ‘established routine’ when they elected to open the
containers. Accordingly, the search . . . exceeded the scope of a valid
inventory search.” (Emphasis omitted.)
      In Williams, supra, 20 Cal.4th 119, our Supreme Court explained that
to challenge the constitutionality of an inventory search by arguing that it
was not performed according to standardized criteria, a defendant has the
burden to adequately raise the issue during the litigation of a motion to
suppress, and a failure to do so forfeits the argument on appeal. “[W]hen
defendants move to suppress evidence, they must set forth the factual and


6     “[P]olicies of opening all containers or of opening no containers are
unquestionably permissible,” as is a policy “to allow the opening of closed
containers whose contents officers determine they are unable to ascertain
from examining the containers’ exteriors.” (Wells, supra, 495 U.S. at p. 4.)
                                       18
legal bases for the motion, but they satisfy that obligation, at least in the first
instance, by making a prima facie showing that the police acted without a
warrant. The prosecution then has the burden of proving some justification
for the warrantless search or seizure, after which, defendants can respond by
pointing out any inadequacies in that justification. [Citation.] Defendants
who do not give the prosecution sufficient notice of these inadequacies cannot
raise the issue on appeal. ‘[T]he scope of issues upon review must be limited
to those raised during argument. . . . This is an elemental matter of fairness
in giving each of the parties an opportunity adequately to litigate the facts
and inferences relating to the adverse party’s contentions.’ ” (Williams, at p.
136.) “Defendants need only be specific enough to give the prosecution and
the court reasonable notice. Defendants cannot, however, lay a trap for the
prosecution by remaining completely silent until the appeal about issues the
prosecution may have overlooked.” (Id. at p. 131.) “The determinative
inquiry in all cases is whether the party opposing the motion had fair notice
of the moving party’s argument and fair opportunity to present responsive
evidence.” (Id. at p. 135.)
      In Williams, the defendant’s contention on appeal was that “the police
were not following a preexisting policy and therefore violated his right to be
free from ‘unreasonable searches and seizures’ when they opened the leather
bags containing the methamphetamine” during an inventory search of his
vehicle. (Williams, supra, 20 Cal.4th at pp. 124-125.) “[The defendant]
asserted that, though the police may have had a policy requiring them to take
an inventory of the contents of a vehicle before towing it, they had no policy
governing the opening of closed containers during the course of this
inventory.” (Id. at p. 125.) By examining the defendant’s briefing of the
motion to suppress in the trial court, Williams evaluated whether the


                                        19
defendant had sufficiently raised the issue below. “Defendant’s trial court
brief in support of his motion to suppress asserted that the search was
improper because the police had no policy governing the taking of an
inventory. The brief also cited and quoted the portion of Wells that requires a
specific policy or practice governing the opening of closed containers.”
(Williams, at p. 127.) Williams concluded that by including these two items
in his briefing of the motion to suppress, the defendant had sufficiently raised
the issue of whether standardized criteria guided the inventory search. (Id.
at pp. 127, 138.) “[B]y raising the question whether the inventory search was
pursuant to a preexisting policy and by quoting from Wells, defendant
adequately put the prosecution on notice as to the specifics of the policy it
needed to prove.” (Id. at p. 138.)
      Based on the standard set forth in Williams, the People contend that
Renteria did not adequately put them on notice that they needed to prove
that the San Diego Police Department has a standardized policy regarding
the opening of closed containers during an inventory search. According to the
People, Renteria has therefore forfeited his ability to raise the issue on
appeal. As we will explain, we agree.
      As we have noted, Renteria brought two different motions to suppress.
Renteria does not argue on appeal that his second motion, filed while he was
representing himself, raised the issue of whether the officers conducted the
inventory search pursuant to standardized criteria. We have reviewed the
materials filed in connection with that motion and the transcript of the
motion hearing, and we see no indication that Renteria raised the issue.
      However, Renteria contends that he did raise the issue in his first
suppression motion, which was filed by defense counsel. Renteria points to




                                        20
two parts of his motion to suppress. First, in setting forth the applicable
legal principles, the motion to suppress described the holding of Wells.
      “In Wells, a car was impounded and there was an inventory
      search. (Wells, (1990) 495 U.S. at 2.) During this search, officers
      found a suitcase with a large amount of marijuana inside it. (Id.)
      The Court reversed the marijuana conviction because the officers
      conducting the inventory had no policy regarding closed
      containers and had exceeded the scope of an inventory search.
      (Id. at 5.) Therefore, the search of the suitcase was
      unconstitutional. (Id.)” (Italics added.)

      Second, in arguing that the inventory search was unreasonable, the
motion to suppress stated,
             “Assuming arguendo, the search was initially made for a
      legitimate purpose, the incriminating evidence found was clearly
      not in plain view. Even if the officers were legally able to search,
      for inventory purposes, the bags within the truck with camper
      shell are protected. Like the purse in Welch, Mr. Renteria’s bags
      were a container within the ‘host’ being searched. The guns were
      found in concealed bags and the officers had to dig through items
      and look inside many personal and zipped compartments to find
      the guns. The officers even had to pull out a bed, many clothes,
      and open zipped items from the truck with camper shell just to
      get to some of the incriminating evidence. Further, where in
      Welch the officers had valid consent to search the car, here Mr.
      Renteria never consented to any search.

             “During the search, the officers found bags and notebooks,
      all of which they searched thoroughly. The black bag found in
      the truck with camper shell was a closed container, similar to the
      suitcase found in Wells. The officers had to look within a case, in
      the zipped opaque bag, to get to some of the incriminating
      evidence. Looking into this bag was not part of the inventory
      search to protect Mr. Renteria’s property. This extended search
      was meant to investigate for anything incriminating. Further,
      inventory searches are brief and do not require officers to read
      personal journals and search through closed containers. Even if
      the officers could do an in-depth inventory search, here they
      exceeded the extent of their search when they looked well beyond

                                       21
      what they needed to in order to ensure that Mr. Renteria’s
      belongings were accounted for.”7

      We conclude that the discussion in Renteria’s motion to suppress does
not provide the type of notice to the prosecution required by Williams. As
Renteria correctly observes, as in Williams, his motion to suppress did cite
the relevant passage from Wells that disapproves inventory searches that are
not conducted pursuant to standardized criteria. However, in Williams, the
defendant’s motion to suppress contained a second crucial statement that is
not present here. In Williams, the defendant also argued that “ ‘the
Tuolumne County Sheriff’s Office has no written policy or procedure for
inventory searches.’ ” (Williams, supra, 20 Cal.4th at p. 137.) That
statement, in particular, when combined with the citation to Wells, put the
prosecution on notice that it was required to present evidence that the
Tuolumne County Sheriff’s Office had standardized criteria governing
inventory searches. (Ibid.) In contrast, Renteria’s motion to suppress
contained no suggestion that the San Diego Police Department lacks a
standardized policy for inventory searches.
      Renteria therefore did not “adequately put the prosecution on notice as
to the specifics of the policy it needed to prove” regarding its standardized
inventory search criteria. (Williams, supra, 20 Cal.4th at p. 138.) Renteria
accordingly may not argue for the first time on appeal that the officers’
inventory search of the Toyota was invalid under the Fourth Amendment on


7      The discussion of “Welch” in Renteria’s motion to suppress refers to
U.S. v. Welch (9th Cir. 1993) 4 F.3d 761. The issue in Welch was whether a
party detained in a casino had the authority to give consent to a law
enforcement search of his companion’s purse, which was located in the trunk
of a rental car in which they were both travelling. (Id. at pp. 763-765.) The
case had nothing to do with whether an inventory search was conducted
pursuant to standardized criteria.
                                       22
the ground that the record lacks any evidence of a San Diego Police
Department policy regarding whether officers conducting inventory searches
may open containers.
                               DISPOSITION
     The judgment is affirmed.



                                                                      IRION, J.

WE CONCUR:




O’ROURKE, Acting P. J.




AARON, J.




                                     23